                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

HELIX INVESTMENT MANAGEMENT, LP,

          Plaintiff,

v.                                       Case No.: 8:18-cv-206-T-33AEP

PRIVILEGE DIRECT CORP., ET AL.,

          Defendants.
______________________________/

                                   ORDER

     This matter comes before the Court pursuant to the Motion

to Dismiss Plaintiff’s Third Amended Complaint or, in the

Alternative,    to    Stay   the    Litigation,    filed   jointly   by

Defendants Oliphant Financial Group, LLC, Oliphant Financial

Corporation, and Robert A. Morris on December 21, 2018. (Doc.

# 100).   Plaintiff, Helix Investment Management, LP (Helix)

filed a Response in opposition thereto on January 4, 2019.

(Doc. # 104).        For the reasons that follow, the Motion is

denied.

I.   Background

     Helix brings this action for breach of contract, breach

of promissory notes, and breach of guarantee arising out of

a set of business transactions related to the purchase and




                                     1
collection of a series of debt portfolios.                          (Doc. # 95 at

¶ 1).     	

    A. Factual Discussion1

        During 2016, Privilege Direct began contemplating a

business      venture   with    Oliphant         Financial     Group,      LLC   and

Oliphant Financial Corporation (collectively, the Oliphants).

(Doc. # 95 at ¶ 14).          Pursuant to this plan, Privilege Direct

would advance funds to the Oliphants to purchase various debt

portfolios.         (Id.).          When       this    business      venture     was

contemplated,      Helix      was   a   secured        creditor      of   Privilege

Direct.       (Id. at ¶ 16).        And, at least some portion of the

funds that Privilege Direct agreed to advance was sourced

either from loans made by Helix, or loan proceeds that were

due to, or held in trust for, Helix.                    (Id. at ¶ 17).      Hence,

Helix’s       consent   was    required        to     fund   this    contemplated

business venture.        (Id. at ¶ 18).               To provide this consent,

Helix entered the Oliphant Security Agreement, as the Lender,

with Privilege Direct, the Oliphants, Privilege Wealth PLC,

and Privilege Wealth One, on November 30, 2016.                       (Doc. # 95-

1).   The Oliphant Security Agreement provides Helix’s consent


1 The following facts are taken from Helix’s Third Amended
Complaint. (Doc. # 95). The facts are presented in the
light most favorable to the nonmoving party.


                                           2
for Privilege Direct to advance, or procure the advance of,

more than $5.1 million to the Oliphants.                  (Doc. # 95 at ¶

23).   The Oliphants used these funds to purchase various debt

portfolios.       (Id. at ¶ 23).

       In paragraph two of the Oliphant Security Agreement,

Privilege Direct grants Helix a security interest in various

Collateral.       (Doc. # 95 at ¶ 2).            This Collateral includes

five promissory notes (the Promissory Notes) and certain debt

portfolios listed in Annexure A to the Oliphant Security

Agreement.        (Doc. # 95-1 at ¶ 2; Annx. A).               The Promissory

Notes referenced in the Oliphant Security Agreement were

issued by the Oliphants to Privilege Direct as security for

the money loaned for the contemplated business venture. (Doc.

## 95 at ¶ 21, 95-1 at ¶ 2).          In addition, on June 29, 2016,

Morris,      acting   in   his   individual        capacity,      executed   a

Guarantee to pay all monies and liabilities under Promissory

Note   1     to   Privilege   Direct       and    its   successors,      legal

representatives, and assigns.             (Doc. # 95-9).

       The    Oliphant     Security    Agreement        also    grants   Helix

certain rights in the event of a default.                (Doc. # 95-1 at ¶

13).    These include the right to collect all Collateral in

the name of the Oliphants or Privilege Direct and the right




                                      3
to take control and possession of any Collateral proceeds.

(Id.).

       On March 2, 2017, the Oliphants executed a binding Term

Sheet setting forth the terms for Helix to advance funds to

Oliphant in order to purchase additional debt portfolios.

(Doc. # 95-2).      Helix alleges that, pursuant to the Term

Sheet, money was to be collected on the past due accounts in

these portfolios and Oliphant Financial Group, LLC and Helix

were to share the collection proceeds.        (Doc. # 95 at ¶¶ 25-

27).      Helix    advanced     Oliphant   Financial    Group,     LLC

approximately     $273,825.00    and    $163,073.95    to   fund   the

purchase of two additional debt portfolios pursuant to the

Term Sheet.    (Id. at ¶¶ 28-29).

  B. Procedural Posture

       Helix filed this action against Privilege Direct and the

Oliphants on January 23, 2018.         (Doc. # 1).     The Oliphants

and Morris moved to dismiss Helix’s original complaint as a

shotgun pleading.    (Doc. # 32, 37).      With leave of the Court,

Helix filed an Amended Complaint on May 17, 2018.            (Doc. #

46).   Thereafter, Helix sought leave to file a Second Amended

Complaint correcting various pleading errors, which the Court

granted. (Doc. ## 49, 50).            The Oliphants then moved to




                                  4
dismiss Helix’s Second Amended Complaint arguing, among other

things, that Helix failed to join Privilege Wealth PLC as an

indispensable party.              (Doc. # 54).        The Court held oral

argument on the motion to dismiss and directed the parties to

provide further briefing regarding this issue.                    (Doc. # 71).

In its supplemental brief, Helix requested the opportunity to

amend    the    Second     Amended    Complaint       to   clarify     Privilege

Wealth PLC’s limited role, which the Court granted.                         (Doc. ##

56,     88).        The   Third    Amended     Complaint,        the       operative

Complaint, was filed on December 10, 2018. (Doc. # 95).

        The Third Amended Complaint bases this Court's exercise

of jurisdiction on diversity of citizenship, arguing the

parties are completely diverse and the amount in controversy

exceeds $75,000.          (Id. at ¶¶ 6-13).       Helix is incorporated,

and has its principal place of business, in Luxembourg.                        (Id.

at ¶ 8).       During this litigation, Helix also registered to do

business       in   Florida.       (Doc.   #   24).        The   Third      Amended

Complaint       provides    that     Privilege    Direct         is    a    Florida

corporation with its principal place of business in the United

Kingdom.       (Doc. # 95 at ¶ 9).         Oliphant Financial Group, LLC

is a Delaware limited liability company that is registered to

do business in Florida.            (Id. at ¶ 10).          Its sole member is




                                       5
Anglo Scottish American Holdings Corporation, a for-profit

corporation incorporated in and with its principal place of

business    in   Florida.    (Doc.   #   112).     Oliphant     Financial

Corporation is a Florida corporation with its principal place

of business in Florida.         (Doc. # 95 at ¶ 11).      Robert Morris

is an individual who is a citizen of Florida.             (Id. at ¶ 12;

Doc. # 111 at ¶ 4).        He serves as president of the Oliphants.

(Doc. # 95 at ¶ 12).

        Helix    asserts    the    following     claims   against       the

Oliphants: breach of the Oliphant Security Agreement, unjust

enrichment, breach of Promissory Notes 01-04, and breach of

the Term Sheet.       (Id. at ¶¶ 30-165).      In addition, Helix sues

Morris for the breaching the Guarantee and sues Privilege

Direct for breaching the Oliphant Security Agreement. (Id. at

¶¶ 166-194).        Finally, Helix requests declaratory relief

regarding the Oliphant Security Agreement.            (Id. at ¶¶ 195-

199).

        On December 21, 2018, the Oliphants filed this Motion to

Dismiss     Helix’s     Third     Amended   Complaint     or,    in     the

Alternative, to Stay the Litigation.             (Doc. # 100).        Helix

responded in opposition on January 4, 2019.               (Doc. # 104).

The Motion is ripe for review.




                                     6
II.   Legal Standard

      On a motion to dismiss pursuant to Rule 12(b)(6), this

Court accepts as true all the allegations in the complaint

and   construes     them   in     the   light   most   favorable   to   the

plaintiff.    Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

1262 (11th Cir. 2004).              Further, this Court favors the

plaintiff with all reasonable inferences from the allegations

in the complaint. Stephens v. Dep’t of Health & Human Servs.,

901 F.2d 1571, 1573 (11th Cir. 1990).              The Court must limit

its   consideration        to   well-pleaded       factual   allegations,

documents central to or referenced in the complaint, and

matters judicially noticed.             La Grasta v. First Union Sec.,

Inc., 358 F.3d 840, 845 (11th Cir. 2004).

      Additionally, motions to dismiss for lack of subject

matter jurisdiction pursuant to Rule 12(b)(1) may attack

jurisdiction facially or factually.             Morrison v. Amway Corp.,

323   F.3d   920,    924    n.5    (11th    Cir.    2003).     Where    the

jurisdictional attack is based on the face of the pleadings,

the Court merely looks to determine whether the plaintiff has

sufficiently alleged a basis of subject matter jurisdiction,

and the allegations in the plaintiff’s complaint are taken as

true for purposes of the motion.                Lawrence v. Dunbar, 919




                                        7
 F.2d 1525, 1529 (11th Cir. 1990).             Alternatively, where, as

 here, the defendants assert a factual attack, a trial court

 can “weigh the evidence and satisfy itself as to the existence

 of its power to hear the case.            In short, no presumptive

 truthfulness attaches to plaintiff's allegations, and the

 existence of disputed material facts will not preclude the

 trial    court     from   evaluating    for    itself   the   merits   of

 jurisdictional claims.”       Id.

III.     Analysis

         The Oliphants move to dismiss Helix’s Third Amended

 Complaint for the following reasons: (1) the Court lacks

 subject matter jurisdiction because there is no diversity of

 citizenship, (2) Helix failed to join an indispensable party

 (Privilege Wealth PLC), and (3) Helix lacks standing.               (Doc.

 # 100 at 6-11).      Alternatively, the Oliphants seek a stay of

 this action pending the resolution of Privilege Wealth PLC’s

 ongoing bankruptcy action in the United States Bankruptcy

 Court for the District of New Jersey.           (Id. at 11-13).     Helix

 disputes    these    contentions.       (Doc.    #   104).    The   Court

 addresses each argument in turn.




                                     8
  A. Jurisdiction

     First,    the       Oliphants    challenge        the     existence       of

diversity jurisdiction. The parties do not dispute that Helix

is an alien corporation.             (Doc. ## 100, 104).              But, the

Oliphants   claim    that    Privilege       Direct    is     also    an    alien

corporation,   which       destroys       diversity     jurisdiction.          A

corporation    is    a    citizen     of     both     the     state    of     its

incorporation and the state where it has its principal place

of business.      See 28 U.S.C. § 1332(c)(1); Hertz Corp. v.

Friend, 559 U.S. 77, 92-93 (2010).              “Thus, to sufficiently

allege the citizenship of a corporation, a party must identify

its states of incorporation and principal place of business.”

Asphalt Paving Sys., Inc. v. S. States Pavement Markings,

Inc., No. 3:18-CV-255-J-34JBT, 2018 WL 3067906, at *1 (M.D.

Fla. Feb. 20, 2018) (citing Rolling Greens MHP, L.P. v.

Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1021-22 (11th

Cir. 2004)).

     Similarly,      a     foreign        corporation        maintains       dual

citizenship as a citizen both of its state of incorporation

and its principal place of business.                Cabalceta v. Standard

Fruit Co., 883 F.2d 1553, 1561 (11th Cir. 1989).                 Previously,

the Eleventh Circuit has held that diversity jurisdiction




                                      9
existed between an alien plaintiff and a corporate defendant

that was incorporated in Florida and had its principal place

of business abroad.        Id.   However, a 2012 amendment to the

diversity jurisdiction statute may modify this analysis.          The

Congressional Report explains the purpose of this amendment

as follows:

        The amendment would result in denial of diversity
        jurisdiction in two situations: (1) where a foreign
        corporation with its principal place of business
        in a state sues or is sued by a citizen of that
        same state and (2) where a citizen of a foreign
        country (alien) sues a U.S. corporation with its
        principal place of business abroad.


H.R. REP. NO. 112-10, at 9 (2011), as reprinted in 2011

U.S.C.C.A.N.     576,    580.    Recently,   the    Eleventh   Circuit

resolved the first situation but left open the question of

whether the amendment overrules Cabalceta with respect to the

second situation.        Caron v. NCL (Bahamas), Ltd., No. 17-

15008, 2018 WL 6539178, at *3 (11th Cir. Dec. 13, 2018) (“We

are not required to decide, and do not decide, whether a

corporation incorporated in a State, but with its worldwide

place    of   business   abroad,   can   invoke    alienage-diversity

jurisdiction in a suit against an alien.           This court held in

Cabalceta that alienage-diversity jurisdiction was proper in




                                   10
that circumstance.         Whether the 2012 amendments to § 1332

overruled Cabalceta is a question for another day.”).

     Regarding    a   dissolved      or   inactive    corporation,     the

Eleventh Circuit has adopted the Third Circuit’s rule that a

corporation with no business activities is a citizen only of

the state in which it was incorporated and has no principal

place   of   business.       See   Holston   Invs.,    Inc.   B.V.I.    v.

LanLogistics, Corp., 677 F.3d 1068, 1071 (11th Cir. 2012)

(adopting Midlantic Nat. Bank v. Hansen, 48 F.3d 693, 696 (3d

Cir. 1995)).    In its analysis, the court emphasized that this

rule rejects the idea that a court should strain to identify

a principal place of business.            Id.   The Eleventh Circuit

reasoned that this rule aligns most closely with the Supreme

Court’s   analysis    in    Hertz,   wherein    it   held   that   simple

jurisdictional tests are preferable even if such application

occasionally cuts against the basic rationale of diversity

jurisdiction.    Id. (citing Hertz, 559 U.S. at 89-94).

     The Oliphants point out that the Third Amended Complaint

describes Privilege Direct as a Florida corporation with its

principal place of business abroad.          (Doc. # 95 at ¶ 9).       The

Oliphants proffer that records from the Florida Division of

Corporations show that Privilege Direct was dissolved on




                                     11
September 28, 2018, several months after Helix filed its

original complaint.      (Doc. # 97-1).      Thus, the Oliphants

assert that when this lawsuit was filed, Privilege Direct was

an active Florida corporation with its principal place of

business abroad.     This would make Privilege Direct an alien

corporation   for   diversity   purposes   pursuant    to   the    2012

amendments to the diversity jurisdiction statute.

     Helix disputes this allegation, arguing that Privilege

Direct is a Florida citizen for jurisdiction purposes because

it was inactive at the time the suit was originally filed.

(Doc. # 104).    According to Helix, Privilege Direct has not

conducted business activities since late 2017.         Helix claims

that the original complaint was drafted in late December 2017,

and was mistakenly not updated prior to filing.                   Helix

received a letter from Privilege Direct’s parent prior to

filing this suit, which informed its creditors that it was

seeking voluntary liquidation.       (Doc. # 104-2).    Ultimately,

Privilege Wealth PLC entered bankruptcy administration on

January 23, 2018, the same date this action was filed.            (Doc.

# 104 at 5-6).      Helix also provides evidence that mail sent

via FedEx to Privilege Direct’s address in the United Kingdom

was returned as undeliverable on January 19, 2018, prior to




                                12
Helix filing its initial complaint.       (Doc. # 104-1).     Thus,

Helix contends that despite Privilege Direct’s status with

the Florida Division of Corporations, it was not conducting

business activities at the time the suit was filed.         (Doc. #

104 at 4-6) (citing Centcorp. Invests., Ltd. v. Folgueira,

No. 13-23019-CIV-MOORE-MCALILEY, 2014 WL 12584298, *2 (S.D.

Fla. Sep. 4, 2014)) (holding that corporation conducting no

business activities has no principal place of business and

its citizenship is controlled by its place of incorporation).

     The corporate records presented by the Oliphants reveal

that Privilege Direct filed its last statutorily required

annual corporate report in 2017. (Doc. # 97-1 at 2). Florida

law provides that if an entity does not file an annual report

by the third Friday of September, the business entity will be

administratively dissolved or revoked in the state’s records

at the close of business on the fourth Friday of September.

See Chapters 607, 617 and 620, Fla. Stat.          Accordingly, the

evidence proffered by the Oliphants likely indicates that the

Privilege Direct was administratively dissolved in September

of 2018 for failing to file a 2018 corporate report.              This

supports   Helix’s   position   that   Privilege   Direct   did   not




                                13
conduct any business activities, or has been inactive, since

December of 2017.

      The   Oliphants     also     argue      that    Helix’s   evidence   is

insufficient to demonstrate inactivity, falling far short of

the   sworn    declaration        that       established     inactivity    in

Centcorp. (Doc. # 107 at 2-3). Helix acknowledges the signed

affidavit in Centcorp but disputes that such evidence is

required.      As Helix notes, Centcorp was in a different

procedural posture because jurisdictional challenges were

raised earlier in the litigation. Centcorp, 2014 WL 12584298,

at *2.    Helix claims that the delay here, where the Oliphants

challenged jurisdiction after the close of discovery, has

hindered Helix’s ability to obtain evidence establishing

Privilege Direct’s inactivity.               (Doc. # 108 at 3-5).

      The Court agrees with Helix.              The record supports that

Privilege Direct was inactive when Helix originally filed

this lawsuit.       This includes the evidence submitted by the

Oliphants     to    challenge     the    status      of   Privilege   Direct.

Further, reasoning by both the Eleventh Circuit and the

Supreme     Court    in   favor    of    simple      jurisdictional    tests

supports this result.       See Hertz, 559 U.S. at 89-94; Holston,

677 F.3d at 1071.




                                        14
     Therefore, Privilege Direct is a Florida corporation for

jurisdictional purposes and diversity jurisdiction exists.

  B. Indispensable Party
     Next, the Oliphants argue the operative Complaint should

be dismissed based on Helix’s failure to join Privilege Wealth

PLC, an indispensable party.   The Eleventh Circuit employs a

two-step approach when analyzing a motion to dismiss for

failing to join a required party pursuant to Rule 19.

     First, the court must ascertain under the standards
     of Rule 19(a) whether the [party] in question is
     one who should be joined if feasible. If the person
     should be joined but cannot (because for example,
     joinder would divest the court of jurisdiction)
     then the court must inquire whether, applying the
     factors enumerated in Rule 19(b), the litigation
     may continue.


Focus on Family v. Pinellas Suncoast Transit Auth., 344 F.3d

1263, 1279-80 (11th Cir. 2003) (quoting Challenge Homes, Inc.

v. Greater Naples Care Ctr., Inc., 669 F.2d 667, 669-71 (11th

Cir. 1982)).   Rule 19(a) states in relevant part:

     (a) Persons to be Joined if Feasible. A person who
       is subject to service of process and whose joinder
       will not deprive the court of jurisdiction over
       the subject matter of the action shall be joined
       as a party in the action if
       (1) in his absence, complete relief cannot be
         accorded among those already parties, or
       (2) he claims an interest relating to the subject
         of the action and is so situated that the
         disposition of the act in his absence may



                               15
           (i) as a practical matter impair or impede his
             ability to protect that interest or
           (ii) leave any of the persons already parties
             subject to a substantial risk of incurring
             double, multiple, or otherwise inconsistent
             obligations   by  reason   of   his  claimed
             interest.


Challenge, 669 F.2d at 669-70.         The District Court for the

Southern    District   of    Florida   succinctly   summarized    the

analysis required by Rule 19(a):

     The first part of the [Rule 19(a)] test might be
     more clearly understood as involving two questions:
     whether the non-party should be joined and whether
     joinder is feasible. Where both a nonparty should
     be joined and joinder is feasible, the nonparty is
     "required" or "necessary" but not necessarily
     "indispensable." If so, then pursuant to Rule
     19(a)(2), the Court must order that the person be
     made a party, rather than dismiss. Thus, dismissal
     for failure to join an indispensable party is only
     appropriate where the nonparty cannot be made a
     party.


Mid-Continent Cas. Co. v. Basdeo, No. 08-61473-CIV, 2009 WL

2450386 at *2-3 (S.D. Fla. Aug. 7, 2009) (internal citations

omitted).    The Court must first determine whether a judgment

without Privilege Wealth PLC can provide the present parties

with complete relief.       See, e.g., Molinos Valle Del Cibao, C.

por A. v. Lama, 633 F.3d 1330, 1345 (11th Cir. 2011).            This

inquiry turns on whether Privilege Wealth PLC has an interest

relating to the subject of the action.       See Barow v. OM Fin.



                                  16
Life Ins. Co., No. 8:11-cv-00159-T-33TBM, 2011 WL 2649987, at

*2-3 (M.D. Fla. July 6, 2011); Basdeo, 2009 WL 2450386, at

*3.

       The Oliphants contend that complete relief cannot be

granted without Privilege Wealth PLC because of its status as

an obligor under the Oliphant Security Agreement and owner of

the Promissory Notes.          (Doc. # 100 at 6-7).        Helix disputes

this contention, arguing that all liability alleged in the

Complaint under the Oliphant Security Agreement is completely

independent of Privilege Wealth PLC and that Privilege Wealth

PLC has no rights in the Promissory Notes.                Helix relies on

cases finding that all signatories to an agreement are not

required parties and that co-obligors are not indispensable

parties to a breach of contract claim.               (Doc. # 104 at 11-

12) (citing Brackin Tie, Lumber & Chip Co., Inc. v. McLarty

Farms, Inc., 704 F.2d 585, 586-87 (11th Cir. 1983); Colbert

v. First NBC Bank, No. 13-3043, 2014 WL 1329834, at *3-4 (E.D.

La. Mar. 31, 2014)).         Indeed, as Helix notes, the cases cited

by    the    Oliphants      only   required   the    joinder   of   absent

signatories      if   the    lawsuit   impaired     the   ability   of   the

signatory to protect a related interest.              (Doc. # 104 at 11,

n.3).       These parties were not required solely because their




                                       17
signatures were on the contract in dispute.             (Id.).    Rather,

each party had specified obligations or rights under the

agreements at issue that were implicated in the lawsuit.                See

also Ward v. Apple, Inc., 791 F.3d 1041, 1049-50 (9th Cir.

2015) (finding reversible error where the court failed to

identify the interests of the absent party or address how

those interests might be impaired if the action were resolved

in its absence).

        Thus, the relevant inquiry is whether Privilege Wealth

PLC has an interest that is related to the subject of this

action or that would be impaired or impeded if the case

continues in its absence.           The Oliphants have failed to

identify an interest of Privilege Wealth PLC’s that is related

to this action.       The Oliphant Security Agreement ties certain

Collateral, including the Promissory Notes, to Privilege

Wealth PLC’s existing secured obligations.              (Doc. # 95-1 at

¶ 2).    This arrangement functions as a condition precedent to

Privilege    Wealth     PLC   funding    the   contemplated      Oliphant

venture with funds otherwise due to Helix.              (Doc # 95 at ¶¶

15-19).    But, the Oliphant Security Agreement does not grant

any     rights   to   or   bind   Privilege    Wealth    PLC     with   any

obligations outside of Paragraph eight, pursuant to which




                                    18
Helix, Privilege Direct, Privilege Wealth PLC, and Privilege

Wealth One all confirm and acknowledge that Helix’s security

interests rank in priority to those of other creditors. (Doc.

# 95-1 at ¶ 8).    Indeed, as Helix notes, the first whereas

clause in the Oliphant Security Agreement binds Privilege

Direct as an obligor, jointly and severally, to Helix as the

Lender.   (Doc. # 95-1 at 2).    The pleadings before this Court

do not implicate any rights that Privilege Wealth PLC may

have under the Oliphant Security Agreement.         Although the

agreement   references   other   agreements   pursuant    to   which

Privilege Wealth PLC may have rights or certain obligations,

only the Oliphant Security Agreement, Promissory Notes, Term

Sheet, and Guarantee are presently before the Court.            Two

courts in the Southern District of Florida have declined to

require the joinder of an absent party with no rights or

obligations under a contract even if it is a party to a

separate contract with the parties at issue.     See     Raimbeault

v. Accurate Mach. & Tool, LLC, 302 F.R.D. 675, 684-86 (S.D.

Fla. 2014) (finding joinder not required because the absent

party had no rights or obligations under the contract even

though it may be impacted by the pending action because of a

second contract to which it was a party, but that was not at




                                 19
issue); Jet Pay, LLC v. RJD Stores, LLC, No. 11-60722-CIV,

2011 WL 2708650, at * 7-9 (S.D. Fla. July 12, 2011) (finding

an absent party to the contract at issue was not required

because the parties were not actually joint obligors, as named

in the contract, but rather were each a party to a separate

contract with the plaintiff involving distinct obligations).

In addition, the Oliphants do not identify Privilege Wealth

PLC’s interest in the Promissory Notes, Guarantee, or Term

Sheet.

     Finally, apart from declaratory relief regarding the

Oliphant Security Agreement, Helix seeks only money damages.

Where only money damages are sought, a court can grant

complete relief despite an absent party because “money is

fungible; the recipient cares not from whence it came.”

United States v. Townhomes of Kings Lake HOA, Inc., No. 8:12-

cv-2298-T-33TGW, 2013 WL 807152, at *4 (M.D. Fla. March 5,

2013) (quoting Molinos Valle Del Cibao, 633 F.3d at 1345).

Accordingly, the Court finds that complete relief can be

granted without joining Privilege Wealth PLC.

     The   second   part   of   Rule   19(a)   focuses   on   possible

prejudice either to the absent party or the present litigants.

Fed. R. Civ. P. 19(a)(2).         Here, the Court must consider




                                  20
whether any recovery in the instant case is premised on a

finding that would jeopardize the missing party’s interest or

subject any party to multiple or inconsistent obligations.

See Barow, 2011 WL 2649987 at *1-2.

      The Oliphants argue they are prejudiced by Privilege

Wealth PLC’s absence because they will be subject to the risk

of   incurring   multiple   lawsuits   involving   the    rights   of

Privilege Wealth PLC under the Oliphant Security Agreement

and Promissory Notes. But, the Oliphants have not articulated

what suits they may face.       All claims in the instant case

under the Oliphant Security Agreement relate only to specific

duties of the Oliphants or Privilege Direct.        (Doc. # 95 at

¶¶ 30-44, 180-194).    Privilege Wealth PLC is not a party to

the Promissory Notes, the Term Sheet, or the Guarantee. (Doc.

## 95-2, 95-5, 95-6, 95-7, 95-8, 95-9).       Moreover, Privilege

Wealth PLC’s pending bankruptcy petition does not reference

the portfolios sought by Helix.        (Doc. # 79-1).    Thus, it is

not apparent what suits the Oliphants may face. And, as Helix

notes, the theoretical possibility of another lawsuit cannot

be the basis for dismissal under Rule 19(a)(2).         See Northrop

Corp. v. McDonnell Douglas Corp., 705 F.2d 1030, 1046 (9th

Cir. 1983).




                                21
      Furthermore, Helix argues that the administrator of the

bankruptcy estate has not identified an interest in the

instant litigation, as required by the second part of a Rule

19(a) analysis.        According to Helix, the administrator is

aware of the ongoing litigation and has been in communication

with Helix.       Again, the pending bankruptcy petition does not

reference the portfolios sought by Helix.             (Doc. # 79-1).

Helix urges the Court not to dismiss the entire complaint in

favor of an interest that the bankruptcy trustee is aware of

and   has   not    asserted.    In     support,   Helix   cites   cases

illustrating the general reluctance of courts to join a non-

party for purposes of protecting a non-party’s interest when

the non-party itself has not claimed an interest in the

outcome.    See HDR Eng'g, Inc. v. R.C.T. Eng'g., Inc., No. 08-

81040-CIV, 2010 WL 2402908, at *2-4 (S.D. Fla. June 15, 2010)

(citing School Dist. Of City of Pontiac v. Sec. of U.S. Dept.

of Educ., 584, F.3d 253, 266 (6th Cir. 2009); United States

v. San Juan Bay Marina, 239 F.3d 400, 406-07 (1st Cir. 2001);

United States v. Bowen, 172, F.3d 682, 689 (9th Cir. 1999)).

These cases reinforce the policy that the plaintiff is the

master of its own claim.




                                  22
     In   summary,   the    pleadings     before    the     Court   do    not

demonstrate that Privilege Wealth PLC has any interest in the

contracts   at    issue    that   poses    a    risk   of    inconsistent

obligations for itself, the Oliphants, Morris, or Helix.

Thus, the Oliphants have not demonstrated that Privilege

Wealth PLC should be joined or that the failure to join

Privilege Wealth PLC prejudices any remaining parties.

     The Court does not reach the 19(b) analysis because it

finds that Privilege Wealth PLC is not required to be joined

under 19(a).

  C. Standing to Sue

     Next, the Oliphants argue that Helix lacks standing to

enforce the Promissory Notes or the Term Sheet.               (Doc. # 100

at 8-11).      Under Florida law, a promissory note may be

enforced by a holder or a nonholder with certain rights. Fla.

Stat. § 673.3011.     According to the Oliphants, Helix is not

the original payee on any of the Promissory Notes and has not

presented   any   evidence    that      the    Promissory     Notes      were

transferred or endorsed to Helix.             The Oliphants claim that

the UCC filings are associated with a different entity than

Helix and do not support Helix’s claims.           (Doc. # 100 at 10).

Thus, Helix has not shown its status as a holder or a non-




                                   23
holder with the rights of a holder of the Promissory Notes.

On the other hand, Helix maintains that Privilege Direct

granted and assigned its interest in the Promissory Notes to

Helix in the Oliphant Security Agreement.              (Doc. # 95-1 at ¶

13).    Helix insists that the entities are the same and that

any inconsistency in the LP or SLP designation results from

the Florida registration it filed during this litigation.

(Doc. # 104 at 15).          Finally, Helix claims that the Third

Amended Complaint alleges sufficient facts to establish a

default under the Oliphant Security Agreement, which triggers

Helix’s right to enforce the Promissory Notes.

       The Court resolves this issue in favor of Helix.                   The

Complaint alleges default by the Oliphants.             (Doc. # 95 at ¶¶

30-44).      And, Helix Investment Management SLP and Helix are

the same entity.      During this litigation, Helix filed a new

registration in order to conduct business in Florida.                 (Doc.

#   24-1).      Indeed,   Helix   registered      in    Florida      at   the

Oliphants’ request. (Doc. # 20). In order to register, Helix

was required to select an identifying business designation.

The    Luxembourg    “SLP”     designation   is        not   an   accepted

designation     in   Florida.      See   §   620.1108,        Fla.    Stat.

Accordingly, Helix registered itself in Florida as an LP and




                                   24
then requested, and was permitted, to amend the pleadings to

proceed under the LP designation.       (Doc. # 104 at 14-15).

     The Oliphants also dispute that Helix has standing to

bring suit under the Promissory Notes because the Term Sheet

is not a final contract.     The Oliphants argue that the Term

Sheet is like a loan commitment and therefore does not

demonstrate that Helix has any rights under the Promissory

Notes.   (Doc. # 100 at 9).        This argument is unpersuasive.

In the case relied on by the Oliphants, the Southern District

of Florida dismissed a plaintiff’s claims because essential

loan terms were missing.    See Univ. Creek Assoc., II, Ltd. v.

Boston Am. Fin. Grp., Inc., 100 F. Supp. 2d 1337, 1340 (S.D.

Fla. 1998).      Notably, the plaintiff in University Creek

asserted a breach of contract claim based on a commitment

letter that failed to specify the amount of interest, terms

of repayment, or funding.      Id. at 1340.         Also, the letter

contained   no   mutual   assent    between   the    parties.    Id.

Accordingly, the University Creek plaintiff had no standing

to bring a breach of contract claim based on the proposed

loan agreement.    The Term Sheet is distinguishable from the

commitment letter at issue in University Creek.          See (Doc. #




                                   25
95-2).      Thus, the Court finds that Helix has standing to

bring this action.

  D. Bankruptcy Stay

      Finally, the Oliphants ask the Court to stay this action

pending the resolution of Privilege Wealth PLC’s ongoing

bankruptcy proceeding in the United States Bankruptcy Court

for the District of New Jersey.              (Doc. # 100 at 11-13).

According to the Oliphants, the scope of protection in a

bankruptcy stay applies to the interests of the debtor and is

not constrained merely by the named parties.              The Oliphants

argue    that    the   Promissory    Notes   and    Oliphant   Security

Agreement are included within the definition of property of

the   debtor’s    estate     and   accordingly     the   automatic    stay

applies    to    Privilege    Wealth     PLC’s   rights    under     those

documents.      Thus, the Oliphants contend that because Helix

seeks to recover an obligation that is enforceable against

Privilege Wealth PLC, the bankruptcy case should resolve the

action.

        Helix responds that a stay is not appropriate because

the estate’s trustee has not asserted an interest in the

action, despite ample mechanisms to do so.           Helix argues that

a stay absent a request from the trustee is unnecessary and




                                    26
would substantially prejudice Helix.           According to Helix,

Privilege Direct, and not Privilege Wealth PLC, granted Helix

its rights in the Collateral at issue here.                  In addition,

Privilege Wealth PLC has acknowledged that Helix’s security

interests rank in priority to the other claims as the most

senior   and   secured   obligation.      (Doc.     #    95-1   at   ¶   8).

Further, Helix alleges that its representatives are engaged

in ongoing communication with the bankruptcy trustee who has

declined to participate in this action.                 Helix also notes

that the bankruptcy proceeding was filed on February 8, 2018,

after the instant action was filed on January 24, 2018.

     The   Oliphants     have   not    identified       an   interest     of

Privilege Wealth PLC that is at issue in this lawsuit and

therefore a stay is inappropriate.

     Accordingly, it is

     ORDERED, ADJUDGED, and DECREED:

     The Motion to Dismiss Helix’s Third Amended Complaint

or, in the Alternative, to Stay the Litigation (Doc. # 100)

is DENIED.

     DONE and ORDERED in Chambers in Tampa, Florida, this 5th

day of March, 2019.




                                  27
28
